Citation Nr: 1109422	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-22 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for scalp psoriasis.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left foot bunionectomy with degenerative changes, also claimed as nerve damage.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee, also claimed as residuals of medial meniscal tear repair.

4.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a Travel Board hearing in August 2010.  The Veteran has since submitted additional treatment records, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304(c) (2010).

The claims for higher initial evaluations for left knee and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew her claims for higher initial evaluations for scalp psoriasis and residuals of a left foot bunionectomy with degenerative changes, also claimed as nerve damage, at her August 2010 hearing.	



CONCLUSION OF LAW

The Board does not have jurisdiction over the withdrawn claims for higher initial evaluations for scalp psoriasis and residuals of a left foot bunionectomy with degenerative changes, also claimed as nerve damage.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew her claims for higher initial evaluations for scalp psoriasis and residuals of a left foot bunionectomy with degenerative changes, also claimed as nerve damage, during her August 2010 Travel Board hearing.  The Veteran was represented by the aforementioned veterans service organization at the hearing and discussed this matter with her representative and the undersigned Acting Veterans Law Judge.  See Evans v. Shinseki, No. 08-2133 (U.S. Vet. App. Jan. 28, 2011) (underscoring the importance of a Board "hearing officer" informing an appellant that he or she was abandoning the right to appeal certain issues, and of the necessity that such waiver of an appeal be "knowing and voluntary").  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.






ORDER

The withdrawn claims for higher initial evaluations for scalp psoriasis and residuals of a left foot bunionectomy with degenerative changes, also claimed as nerve damage, are dismissed.


REMAND

During her August 2010 Travel Board hearing, addressing her service-connected left knee and right ankle disorders, the Veteran reported that she was currently being seen by a primary care physician ("M. Oza") and that she had been referred out to a rheumatologist for treatment for psoriatic arthritis, to include all joints.  She further described being seen by Dr. Oza since the fall of 2007.  Furthermore, she reported "injections twice a day, or once every two weeks" and going in monthly to have liver functions and hematology checked.  As to the treatment records, the Veteran suggested that VA had "[s]ome pieces, maybe, but not the whole story."  The Veteran has since submitted an October 2010 report from Dr. Oza, but the only prior post-service records from Dr. Oza date from August and September of 2008.  Efforts should thus be made to contact the Veteran, to obtain signed release forms for all treatment from Dr. Oza and other treatment providers since 2007, and to contact Dr. Oza and any other noted treatment providers to ensure that all relevant medical records are added to the claims file.  38 C.F.R. § 3.159(c)(2-3).

Also during the hearing, when asked about her symptoms since the most recent VA examinations in April 2009, the Veteran reported that "I continue to degenerate."  This statement was made during the discussion of the left knee issue, and the Veteran appeared to later suggest that there had not been a measurable worsening with the right ankle.  Nevertheless, given that nearly two years have passed since the last VA examinations, the Board finds that a further VA orthopedic examination is warranted.  38 C.F.R. § 3.159(c)(4).  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide release forms for all treatment for her left knee and right ankle disorders since 2007, with a release form specifically requested for Dr. Oza.  For all treatment providers for whom a release form has been completed, the RO/AMC should contact the providers and request all records of treatment of the Veteran.  All such records must be added to the claims file.  If the search for records is unsuccessful, documentation to that effect must be added to the claims file.

2.  The Veteran should next be afforded a VA orthopedic examination, at a location convenient to the Veteran and with an examiner who has reviewed the claims file.  This examination must address the symptoms and severity of the Veteran's service-connected left knee and right ankle disorders.  For both joints, the examiner should perform range of motion testing and comment on the presence and extent of any ankylosis, functional loss due to pain, painful motion, excess fatigability, weakness, and additional disability during flare-ups.  For the knee, the examiner should also comment on the presence and extent of any instability and cartilage-related symptoms.  All opinions and conclusions must be supported by a detailed rationale in a typewritten report.

3.  After the completion of the above development, the Veteran's claims should be readjudicated.  If the determination of either claim remains less than fully favorable to the Veteran, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


